Citation Nr: 0817863	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  07-12 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arthritis and surgical 
fusion of the lower back.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
December 1963. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for arthritis and fusion surgery of the 
lower back. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In an April 2007 substantive appeal, the veteran requested a 
hearing before the Board sitting in Washington, D.C.  In 
March 2008, greater than two weeks prior to the scheduled 
hearing, the veteran requested in writing that the hearing be 
rescheduled and held at the Regional Office because he was 
financially unable to travel to Washington.  

Requests for a change in the hearing date may be made in 
writing up to two weeks prior to the scheduled date if good 
cause is shown.  38 C.F.R. § 20.704 (c) (2007).  

The Board concludes that good cause has been shown. 

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
the Board sitting at the RO at the next 
appropriate opportunity.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



